*1025Appeal from C. A. 4th Cir.; C. A. 4th Cir.; C. A. 4th Cir.; and *1026C. A. 4th Cir. Further consideration of question of jurisdiction postponed to hearing of case on the merits in No. 84-871. Certiorari granted in Nos. 84-889, 84-1054, and 84-1069. Cases consolidated and a total of one hour allotted for oral argument. Cases set for oral argument in tandem with No. 84-1362, Public Service Commission of Maryland v. Chesapeake & Potomac Telephone Company of Maryland, infra.
No. 84-1069.
Justice Powell and Justice O’Connor took no part in the consideration or decision of this order.